Citation Nr: 1738354	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for sickle cell disease.  

4.  Entitlement to service connection for bilateral eye disorders.  

5.  Entitlement to an initial higher (compensable) rating for a right inguinal hernia with a surgical scar.  

6.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty for training with the Missouri Army National Guard from June 1977 to September 1977 and on active duty with the Army from October 1979 to June 1981.  He also had additional service with the Missouri Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2008 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The January 2008 RO decision granted service connection and a 10 percent rating for residuals of a right wrist fracture (status post right wrist fracture), effective August 2, 2007.  By this decision, the RO also determined that new and material evidence had not been received to reopen claims for entitlement to service connection for diabetes mellitus; hypertension; sickle cell disease (listed as a sickle cell trait); and for bilateral eye disorders (listed as hypertensive retinopathy, claimed as blurred vision and an eye condition).  The RO further denied service connection for residuals of a right inguinal hernia (listed as a right inguinal hernia) and for bilateral hearing loss.  

An April 2008 RO decision confirmed the denial of service connection for bilateral hearing loss.  

In a July 2010 decision, the Board determined that new and material evidence had not been received to reopen claims for entitlement to service connection for diabetes mellitus; hypertension; and for sickle cell disease.  By this decision, the Board also reopened and denied the Veteran's claim for entitlement to service connection for bilateral eye disorders, and denied service connection for residuals of a right inguinal hernia and for bilateral hearing loss.  The Board further denied an initial rating higher than 10 percent for residuals of a right wrist fracture.  

The Veteran then appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the parties (the Veteran and the VA Secretary) filed a Joint Motion which requested that the Board's decision be vacated and remanded.  A November 2010 Court Order granted the motion.  

In March 2011, the Board remanded the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for diabetes mellitus; hypertension; and for sickle cell disease, as well as the claims for entitlement to service connection for bilateral eye disorders; entitlement to service connection for residuals of a right inguinal hernia; entitlement to service connection for bilateral hearing loss; and entitlement to an initial rating higher than 10 percent for residuals of a right wrist fracture, for further development.  

The August 2014 RO decision granted service connection and a noncompensable rating for a right inguinal hernia with a surgical scar, effective February 20, 2007.  

In a July 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and denied his claim for entitlement to an initial rating higher than 10 percent for residuals of a right wrist fracture (listed as a right wrist fracture with surgical scars).  By this decision, the Board also reopened and remanded the Veteran's claim for entitlement to service connection for bilateral eye disorders, and remanded his claims as to whether new and material evidence has been received to reopen claims for entitlement to service connection for diabetes mellitus; hypertension; and for sickle cell disease.  

The Board notes that although service connection for diabetes mellitus; hypertension; and for sickle cell disease, was previously denied in an unappealed October 2004 RO decision, additional relevant service treatment records and service personnel records that existed, but that had not previously been associated with the claims folder, were obtained in March 2007 and May 2013.  As such, upon reflection, VA was required to reconsider the Veteran's claims for entitlement to service connection for diabetes mellitus; hypertension; and for sickle cell disease, without regard to the finality of the October 2004 RO decision.  38 C.F.R. § 3.156(c) (2016).  Therefore, this decision will address those issues as listed on the title page.  

The issues of entitlement to service connection for diabetes mellitus; hypertension; sickle cell disease; and for bilateral eye disorders, as well as the issues of entitlement to an initial rating higher than 10 percent for a right inguinal hernia with a surgical scar and entitlement to service connection for depression, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Throughout the appeal, the Veteran's hernia scar has been tender and painful.  


CONCLUSION OF LAW

The criteria for a 10 rating for a right inguinal hernia with a hernia scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. At 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).  

Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.   The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his claim in March 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

The Veteran contends that his right inguinal hernia with a surgical scar is worse than contemplated by his currently assigned disability rating and that a compensable rating is therefore warranted for that service-connected disability.  

The Board notes that service connection is in effect for a right inguinal hernia with a surgical scar.  The Board is solely addressing whether the Veteran's surgical scar is tender and painful.  

A July 2014 VA hernias examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran underwent a well described and documented surgical repair of a right inguinal hernia in 1978.  The examiner stated that the Veteran's current subjective complaints were intermittent pain in the site area associated with motion.  It was noted that there were no additional surgical interventions and that the Veteran's Computerized Patient Record System (CPRS) does not document treatment for residuals of an inguinal hernia.  

The examiner reported that the Veteran underwent a right open hernia repair in 1978 at Fort Leonard Wood in Missouri.  The examiner indicated that no current hernia was detected and that there was no indication of a supporting belt.  The examiner stated that the Veteran did have scars (surgical or otherwise) related to his condition or treatment for his condition.  The examiner maintained that none of the scars were painful and/or unstable, or had a total area greater than 39 square cm (6 square inches).  The examiner specifically reported that the Veteran had a well healed, 5 by 0.5 cm superficial scar with no inflammatory changes.  It was noted that the Veteran's testicles were without masses or tenderness.  The examiner indicated that no re-occurring hernia was palpated and that no masses were palpated.  The examiner indicated that the Veteran had sensitivity in the right inguinal canal to palpation.  It was noted that there were no significant diagnostic test findings and/or results.  The diagnosis was an inguinal hernia.  The examiner indicated that the Veteran's hernia condition did not impact his ability to work.  

Viewing the evidence, the Board finds that there is a reasonable basis for finding that the Veteran's right inguinal hernia with a surgical scar warrants at least a 10 percent rating under Diagnostic Code 7804.  The July 2014 VA hernias examination report notes that the Veteran had current subjective complaints of intermittent pain in the site area of his inguinal hernia associated with motion.  The examiner also specifically indicated that the Veteran had a well healed, 5 by 0.5 cm superficial scar with no inflammatory changes, and that he had sensitivity in the right inguinal canal to palpation.  

The Veteran is competent to report symptoms of pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  At the July 2014 VA hernias examination, the Veteran specifically reported that he had intermittent pain in the area of his inguinal hernia and the examiner found that he had sensitivity in the right inguinal canal.  Although the examiner also reported that the Veteran did not have a painful scar, the Board cannot conclude that the evidence fails to show that the Veteran has at least a tender and painful scar under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Accordingly, in light of the evidence, the Board finds that the criteria for at least a 10 percent rating for a right inguinal hernia with a surgical scar have been met.  

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issue would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  


ORDER

An initial higher rating of 10 percent is granted for a right inguinal hernia with a surgical scar, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to service connection for diabetes mellitus; hypertension; sickle cell disease; and for bilateral eye disorders, as well as entitlement to an initial rating higher than 10 percent for a right inguinal hernia and entitlement to service connection for depression

The Veteran contends that he has diabetes mellitus; hypertension; sickle cell disease; and bilateral eye disorders that are all related to service.  As to his claim for sickle cell disease, he specifically reports that he was diagnosed with a sickle cell trait during service.  

The Veteran is competent to report right and left eye problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran's service treatment records do not show treatment for diabetes mellitus; hypertension or elevated blood pressure readings; or for right and left eye problems.  Such records do show that the Veteran was noted to have a sickle cell trait on several occasions during service.  

Post-service VA treatment records show treatment for diabetes mellitus; hypertension; and notations that the Veteran has a sickle cell trait.  Such records also indicate that the Veteran was treated for variously diagnosed eye disorders, including mild hypertensive retinopathy; mild nonproliferative diabetic retinopathy of the left eye; and immature cataracts in both eyes.  

A September 2004 VA hemic disorders examination reports includes a notation that the Veteran's claims file was reviewed.  The diagnosis was a sickle cell trait.  The examiner indicated that the Veteran did not report a sickle cell crisis.  It was noted that the Veteran reported that he had fatigability, weakness, and headaches, for which other reasons were in the record.  The examiner stated that the Veteran did not report frequent infections, shortness of breath, chest pains, claudication, or a history of frequent blood transfusions.  The examiner reported that there was no history of other organ pathology secondary to sickle cell disease and that, obviously, no exacerbation of sickle cell disease was reported.  The examiner maintained that the Veteran was not currently treated for sickle cell disease and that he did not report syncope or lightheadedness.  

The Veteran has not been afforded a VA examination, as to whether he has sickle cell disease in thirteen years.  Additionally, the Board observes that the Veteran has not been afforded any VA examinations as to his claims for service connection for diabetes mellitus, hypertension, and bilateral eye disorders.  The Board further notes that the Veteran's attorney has specifically requested that the Veteran be afforded VA examinations as to his claims for service connection for diabetes mellitus; hypertension; sickle cell disease; and bilateral eye disorders.  

In light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for diabetes mellitus; hypertension; sickle cell disease; and for bilateral eye disorders.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's right inguinal hernia with a surgical scar, the aforementioned allowance is not a complete grant of the benefits sought on appeal.  However, before the Board can determine whether higher ratings are warranted for the Veteran's service-connected right inguinal hernia with a surgical scar, further development is required.  38 C.F.R. § 19.9 (2016).  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected right inguinal hernia with a surgical scar in over 3 years.  Additionally, the Veteran's attorney has specifically requested that the Veteran be afforded a new VA examination to determine the current severity of his condition.  Further, the record raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Board notes that a March 2017 RO decision denied service connection for depression.  In July 2017, the Veteran expressed disagreement with the March 2017 RO decision.  The Board observes that RO has not issued a statement of the case as to the issue of entitlement to service connection for depression.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for diabetes mellitus; hypertension; sickle cell disease; bilateral eye disorders; and for his right inguinal hernia with a surgical scar since August 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed diabetes mellitus; hypertension; sickle cell disease; and bilateral eye disorders, as well as the nature, extent, and severity of his service-connected right inguinal hernia with a surgical scar, and the impact of that condition on his ability to work.  .  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed hypertension; diabetes mellitus; and sickle cell disease.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate whether the Veteran has diagnosed hypertension; diabetes mellitus; and sickle cell disease.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed hypertension; diabetes mellitus; and sickle cell disease are related to and/or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of symptoms he believes were due to his diabetes mellitus, hypertension, and sickle cell disease during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed bilateral eye disorders.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right and left eye disorders, to include mild hypertensive retinopathy; mild nonproliferative diabetic retinopathy; and immature cataracts.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right and left eye disorders, to include mild hypertensive retinopathy; mild nonproliferative diabetic retinopathy; and immature cataracts, are etiologically related to or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of right and left eye problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right inguinal hernia.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's right inguinal hernia must be described in detail.  

The examination report must include a complete rationale for all opinions expressed.

6.  Issue the Veteran a statement of the case as to the issue of entitlement to service connection for depression, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.

7.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


